 1

 2

 3

 4

 5

 6

 7

 8

 9
                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
10                        WESTERN DISTRICT COURT OF WASHINGTON

11
     Re                             )
12                                  )                        In Chapter 13 Proceeding
     DAVID ERIC HELTZEL             )                        No. 18-44354-BDL
13   LISA NADINE HELTZEL            )
                                    )
14                                  )                        ORDER MAKING
                   Debtor(s)        )                        AUTOMATIC STAY PERMANENT
15
     ______________________________ )
16
     IT IS HEREBY ORDERED that the automatic stay is reinstated and shall remain in force
17
     permanently during this case as to all creditors of the Debtor.
18
                                        ///end of order///
19

20   Presented by:
21

22
     /s/ Ellen Ann Brown
     Ellen Ann Brown WSB27992
23   Attorney for Debtor(s)

24

25
                                                                           BROWN and SEELYE PLLC
                                                                              744 South Fawcett Ave.
                                                                                Tacoma, WA 98402
                                                                                   253-573-1958
